DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The office acknowledges Applicant’s benefit of priority to PCT/EP2018/065343 filed June 11, 2018, which claims benefit of provisional application no. 62/624,420, filed January 31, 2018.

Status of Claims
Applicant' s arguments and amendments filed on 2/9/2022 have been acknowledged and entered.
Claims 11-20 are pending.  
Claims 1-10 have been canceled.
Claims 11 and 13-15 have been amended.
No new claims have been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feinroth (US 2009/0032178 A1) in view of Easler et al (US 2007/0189952 A1).
Regarding claim 11, Feinroth teaches a multilayered ceramic tube with an inner layer of silicon carbide [0034], a central (intermediate) layer of silicon carbide fibers [0035] with a silicon carbide fill [0042], and an outer silicon carbide layer [0044].
Feinroth does not teach the silicon carbide layers of the inner, intermediate and outer layers as doped with at least one dopant in solid solution with the crystals of the silicon carbide and does not expressly teach wherein the at least one dopant provides a pre-swelling or growth of the silicon carbide before operation of the tubular ceramic component in the nuclear reactor.
However, Easler teaches doping SiC (resulting in a solid solution) in order to stabilize, limit grain growth, and densify the SiC for use in the nuclear industry and may be used in a high temperature, corrosive, irradiative environment without undergoing outgassing or degradation [0001], [0018], [0025], [0027], [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a dopant (in solid solution) with the SiC crystals order to stabilize, limit grain growth, and densify the SiC and/or so that it may be used in a high temperature, corrosive, irradiative environment without undergoing outgassing or degradation.  As to the pre-swelling or growth of the silicon carbide before operation of the tubular ceramic component in the nuclear reactor, it is found to be an inherent characteristic of the doped SiC comprising all the claimed elements.  Since the prior art does disclose a doped SiC comprising substantially the same elements or components as that of the applicant, it is contended that the doped SiC of the prior art is capable of delivering the same pre-swelling.
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the pre-swelling or growth of the silicon carbide before operation of the tubular ceramic component in the nuclear reactor), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 12, Feinroth and Easler teach all of the limitations of claim 11 and Easler further teaches the SiC may include dopants such as B, as well as O, N, Ti, and Al [0018].
Regarding claims 13-15, Feinroth and Easler teach all of the limitations of claim 11.  Feinroth and Easler does not explicitly teach the exact ranges of 1-1000 ppm, 10-1000 ppm and 50-1000ppm of dopant.
 However, Easler further teaches the dopant at levels of at least 0.1wt% which overlaps the claimed ranges and specifically identifies 0.1wt% (1000ppm) [0029] within the claimed ranges of 1-1000 ppm as in claim 13, 10-1000 ppm as in claim 14, and 50-1000 ppm as in claim 15.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dopant level of exactly 0.1 wt. % entirely within the instant claimed ranges or of at least 0.1 wt. % overlapping the instant claimed ranges in each of the inner layer fill material and outer layer. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 17, Feinroth and Easler teach all of the limitations of claim 11 and Easler further teaches the dopant of 11B [0008].
Regarding claim 18, Feinroth in view of Easler teach all of the limitations of claim 11 and Easler further teaches boron doping at quantities of 0.1% as set forth above. Although Feinroth and Easler do not expressly teach a concentration of secondary phases at levels less than 1 wt. %, since the doping of Feinroth in view of Easler is substantially similar to Applicant’s dopant level and because Applicant attributes the creation of a secondary phase at levels less than 1 wt. % to the low dopant level as indicated in the published specification [0012], it would be expected that Feinroth and Easler at a dopant level of about 0.1% as claimed would contain the claimed concentration of secondary phases of less than 1%. 
Regarding claims 19 and 20, Feinroth and Easler teach all of the limitations of claim 11 and Feinroth further teaches the tube as a cladding for fuel rods [0014] which contain fuel pellets [0050] or for enclosing fuel rods (as a flow channel) in a pressurized water reactor [0057].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feinroth (US 2009/0032178 A1) in view of Easler et al (US 2007/0189952 A1) and further in view of Hallstadius et al (US 2011/0206174 A1).
Regarding claim 16, Feinroth and Easler teach all of the limitations of claim 11 and Feinroth further teaches the desire for reduced parasitic neutron absorption to allow for improved performance of the SiC assembly [0061].  Easler teaches the inclusion of dopants such as N in the SiC. 
Easler does not expressly teach the N as enriched isotope 15N.
However Hallstadius teaches the enriched isotope 15N has a significantly lower neutron absorption cross section than natural nitrogen and provides a significantly lower parasitic absorption of neutrons [0031].  Because Feinroth desires reduced neutron absorption, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a greater amount of enriched 15N than natural N as taught by Hallstadius as the N dopant of Feinroth and Easler in order to reduce the neutron absorption of the SiC and provide improved performance of the SiC assembly.
Response to Arguments
Applicant's amendments and arguments filed 2/9/2022 have been fully considered.  The amendments to claims 13-15 overcome the rejection under 35 U.S.C. 112 and the 112 rejections have been withdrawn.  The arguments in view of the amendment to claim 1 regarding swelling have been considered but they are not persuasive. Applicant argues that Feinroth and Easler do not teach wherein the dopant provides a pre-swelling or growth of the silicon carbide before operation of the tubular ceramic component.  In response to Applicant’s argument, although Feinroth and Easler do not expressly disclose a pre-swelling of the doped silicon carbide, as indicated above, since the pre-swelling is merely an inherent function of the dopant’s presence as indicated in Applicant’s published disclosure [0014], the characteristic would be expected to inherently be present in the doped silicon carbide of Feinroth and Easler.  Therefore, Applicant’s arguments are not convincing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784